Citation Nr: 0842173	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  03-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran retired from active duty in October 1977 after 
serving almost 21 years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision.  The 
Board remanded the claim of entitlement to service connection 
for coronary artery disease in August 2006 to obtain a 
medical opinion of record as to the etiology of the veteran's 
heart disease.  The Board again remanded the veteran's claim 
in July 2007 for a clarification of the previously obtained 
medical opinion.  Finally, in August 2008, the Board 
requested the opinion of a medical specialist from the 
Veterans Health Administration (VHA).  The requested opinion 
was received later that same month.  In October 2008, the 
Board informed the veteran that it had requested a 
specialist's opinion in conjunction with the adjudication of 
his appeal, provided him a copy of that opinion and indicated 
that he was entitled to submit additional evidence or 
argument provided within 60 days of the date of that letter.  
In a signed statement, dated later that same month, the 
veteran submitted an additional medical opinion, waived RO 
consideration, and requested that the Board proceed with the 
consideration of his case.  

The veteran appears to have claimed entitlement to service 
connection for a seizure disorder (June 2006 informal hearing 
presentation, October 2002 VA examination report).  As that 
issue is not inextricably intertwined with this claim, it is 
referred to the RO for appropriate action.


FINDING OF FACT

The evidence of record fails to show that it is as likely as 
not that the veteran's coronary artery disease is related to 
his time in service.





CONCLUSION OF LAW

The criteria for service connection for coronary artery 
disease have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran claims that as a result of his time in service 
(the veteran retired in 1977 after serving almost 21 years in 
the military) he has developed coronary artery disease.  In 
his June 1999 claim, the veteran suggested that his coronary 
artery disease was secondary to his long history of 
hyperlipidemia.  In his notice of disagreement, the veteran 
stated that he had irregular heart beats while on active 
duty, which he suggested caused his coronary artery disease.  
In February 2003, the veteran reported that he was seen 
several times for irregular heart beats at almost every duty 
station where he was assigned.

Service medical records reflect that a provisional diagnosis 
of hypertension was entered in 1961, but a follow-up 
consultation only found labile hypertension.  Service medical 
records also show complaints of chest pain on a number of 
occasions during service including (June 1972, August 1973, 
March 1976, and September 1976 (chest pain and dizziness), 
and April 1977), but it is unclear whether these complaints 
were the result of a heart condition.  In October 1977, the 
veteran was noted to have a history of chest pain, although 
an echocardiogram report reflects an assessment of non-
cardiac chest pain.  The veteran also denied any heart 
problems on a number of occasions.  For example in both 
August 1960 and in June 1969, the veteran denied having any 
chest pain or pressure, a pounding heart, shortness of 
breath, or high blood pressure.  At in-service physicals in 
August 1960, September 1960, September 1963, October 1967, 
June 1969, medical officers found the veteran's heart to be 
normal.  In October 1967, the veteran complained of having 
had chest pain, but as noted the veteran's heart was found to 
be normal.  In August 1970, the veteran presented for 
treatment complaining of a congested chest with a cough.  In 
June 1971, the veteran was hospitalized overnight after he 
collapsed; it was noted that he had residual burning and 
tightness in his substernal chest area without any radiation 
to the arm or neck; the doctor's impression was a seizure 
disorder and hypertension.  At a subsequent checkup, the 
veteran's blood pressure was 110/90 and then 110/70.  In June 
1972, the veteran's chest pain was attributed to gastritis.  
In 1973, the veteran complained of chest pain and shortness 
of breath which was attributed to a muscular strain.  In 
January 1975, March 1976, and September 1976, the veteran 
complained of left side chest pain with lower back pain; but 
no heart condition was diagnosed.  At the September 1976 
check-up, the doctor found no pathology to explain the chest 
pain, but he did indicate that the veteran had a history of 
alcohol abuse which he suspected had caused the veteran's 
seizures (alcohol abuse was noted on several other 
occasions).  In April 1977 the veteran again complained of 
chest pain.  A chest x-ray in March 1965 showed the veteran's 
heart and lungs to be within normal limits; and chest x-rays 
in August 1972 and February 1976 showed no significant 
abnormalities.  The veteran also had an echocardiogram in 
1977.

The veteran's DD-214 indicates that he was a material supply man 
and there is no indication that he was ever involved in combat 
while he was in service, although he did serve in the Republic of 
Vietnam.  Additionally, the veteran was provided with a VA 
psychiatric examination in November 2002, but he was found not to 
meet the criteria for any psychiatric diagnosis, to include post-
traumatic stress disorder.

Private treatment records show that the veteran was hospitalized 
in 1996 (approximately 20 years post-service) with coronary 
disease and he underwent an angioplasty to the circumflex artery 
and had stents placed twice.  In an April 1997 treatment record 
it was noted that the veteran was a heavy cigarette smoker (up to 
1.5 packs per day) which was down to a few cigarettes per day and 
he had been an alcoholic but had been reformed for more than 10 
years.  Treatment records from 1998 show that the veteran carried 
a diagnosis of coronary artery disease.  

Several medical opinions have speculated as to the etiology of 
the veteran's currently diagnosed coronary artery disease.  
However, for a variety of reasons, most of the opinions have been 
unacceptably flawed for rating purposes.

In June 1999, the veteran's private doctor, Dr. M., in a 1 
sentence letter, stated that after a review of the veteran's 
service medical records and his current records, he was of 
the opinion that the veteran's current medical problems are 
more likely than not connected to his hypertension that was 
diagnosed and treated in service.  

In September 2006, Dr. M., in a 3 sentence letter, opined 
that it was as likely as not that the veteran's disabilities 
(including coronary artery disease) were related to his 
military service, and in particular to his extended Vietnam 
service.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility and 
weight to be attached to such opinions are within the providence 
of the Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical finding, and the probative weight of a medical opinion 
may be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court has 
held that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate when 
it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177 (180) (1995).  See also Kightly v. Brown, 6 Vet. App. 
200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).

In this case, Dr. M. provided no rationale for his wholly 
conclusory opinions.  His first opinion was purportedly based on 
the veteran being diagnosed with hypertension while in service, 
which as noted above was never firmly diagnosed. His second 
opinion is similarly unsupported as Dr. M. gives no indication 
what in the veteran's Vietnam service might have caused coronary 
artery disease to develop.

Given the conclusory nature of both of his letters, neither 
letter is sufficient to provide the nexus between the veteran's 
time in service and his coronary artery disease.

In November 2006, the veteran underwent a VA examination.  
The examiner reviewed the veteran's claims file, noting that 
he had been diagnosed with coronary artery disease in the mid 
1990s after many years of tobacco and alcohol abuse.  The 
examiner also noted that there was no consistent diagnosis of 
hypertension while the veteran was in service.  He then 
concluded that it was less likely than not that the veteran's 
ischemic heart disease was related to rare elevated blood 
pressure readings in service; explaining that there were only 
2-3 episodes of elevated blood pressure readings in a long 
military career while there were a large number of normal 
readings, and noting that the veteran was never treated for 
hypertension.  

While the VA examiner provided a rationale for his opinion, 
he failed to address either Dr. M.s' opinions, or any of the 
veteran's other in-service complaints, such as chest pain.  
As such, the Board remanded the veteran's claim to obtain an 
additional medical opinion.
 
In September 2007, a VA examiner reviewed the veteran's 
claims file, noting that the veteran was diagnosed with 
coronary artery disease in 1991; and noting the veteran's 
multiple complaints of chest pain during service, although 
the examiner opined that the chest pains seemed related to 
the seizures the veteran was having at the time, commenting 
that no noninvasive or invasive heart evaluations were done 
at that time.  The examiner indicated that the veteran was a 
highly decorated Vietnam combat veteran with at least four 
bronze stars; and observed that the medical profession is 
currently uncertain of the contribution of stress and 
emotional trauma to the development of coronary artery 
disease and other atherosclerotic events, but given that 
there are many highly regarded researchers that feel that 
stress and emotional trauma are highly likely to bring on 
blood vessel disease, he resolved to give the veteran the 
benefit of the doubt.  As such, the examiner opined that the 
veteran's traumatic and emotional exposure while serving in 
Vietnam is as likely as not related to his development of 
coronary heart disease.  
        
However, while the examiner described the veteran as "a 
highly decorated combat veteran" this description is 
unsupported by the record.  The veteran was in Vietnam, but 
he served as a material supply man, and there was no evidence 
that he was ever in combat.  Additionally, while the veteran 
was awarded 4 bronze stars, it is noted that the bronze star 
is awarded to any person who, after December 6, 1941, serving 
in any capacity with the Armed Forces of the United States, 
distinguishes himself or herself by heroic or meritorious 
achievement or service.  Additionally, when the Bronze Star 
is awarded for heroism, a bronze letter "V" (for valor) is 
worn on the suspension and service ribbon of that medal.  As 
such, the mere awarding of a bronze star, while it is to be 
commended, is not evidence of combat exposure; and there is 
no evidence that the veteran was awarded a "V" device for 
any of his bronze stars.  As noted above, conclusions of 
medical professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions.  
Miller, 11 Vet. App. at 348. 

Two additional medical opinions were also submitted.  The 
first opinion was submitted by a Dr. Gr.. who indicated that 
while he was unable to state specific causes for the 
veteran's coronary artery disease, he was aware that there 
were opinions that high amounts of stress could induce 
coronary artery disease.  He added that while he could not 
make a determination as to the etiology of the veteran's CAD, 
he could only assume that if the veteran had chest pain since 
1971 that he has also had coronary artery disease since 1971.  
This opinion was highly speculative and provided little 
rationale for its conclusion.

The second opinion was provided by a Dr. Ge., an assistant 
professor of medicine in the cardiology department at the 
Medical College of Georgia, who indicated that while the 
medical literature was scant with studies linking 
psychosocial factors such as combat stress on the development 
of cardiovascular disease, there was a study that evaluated 
that issue in 1975 and linked psychosocial stressors with 
cardiovascular endpoints such as myocardial infarctions and 
sudden death (and she cited the study).  Dr. Ge. opined that 
based on the veteran's history of stressful combat 
situations, his complaints of chest pain during active duty, 
and subsequent identification of coronary artery disease, it 
was at least as likely as not that the veteran's coronary 
artery disease was related to his military service.  Again, 
the doctor relied on a medical history that was not supported 
in the record, as it is unclear what psychosocial stressors 
she is referring to.
 
Given the series of medical opinions that were unsupported by 
the veteran's claims file, an additional medical opinion was 
requested by the Board.

In September 2008, a cardiologist reviewed the veteran's 
claims file and concluded that the veteran's atherosclerotic 
heart disease was not the result of his time in service.  The 
doctor highlighted 20 different medical records from the 
veteran's time in service that included, among others, 
complaints of chest pain, seizures, and shortness of breath, 
as well as evidence of heavy alcohol use.  The doctor 
indicated that 26 years elapsed between the complaints of 
chest pain around 1970 and the first documentation of 
coronary artery disease; and he noted that while coronary 
artery disease is a chronic condition and indolent in nature, 
it was highly improbable that a coronary lesion significant 
enough to cause symptoms in 1970 would not manifest itself in 
a concrete way for 26 years.  

The doctor also commented that while multiple studies have 
demonstrated an association between emotional and 
psychological stress and the development of cardiovascular 
disease, a causative role has yet to be definitively 
demonstrated.  He then explained that coronary artery disease 
is a multifactorial disease that is impacted by multiple risk 
factors (such as smoking, hypertension, high cholesterol, 
males with age greater than 45 and family history of heart 
disease) as well as by our genetic make-up; and the doctor 
indicated that it would be extremely unlikely for a single 
factor to lead to the development of such a complex disease 
as coronary artery disease.  It was noted that the veteran 
had significant risk factors including an extensive smoking 
history, and a family history of heart disease.  
Additionally, the doctor noted that while hypertension was 
documented in 1971 in the context of an acute illness, it was 
not demonstrated with an abnormal blood pressure value from 
that time until 1997.

The doctor concluded that his decision was based on the time 
of definite diagnosis of coronary artery disease in 1996 and 
a lack of documentation of coronary artery disease at any 
time point prior to that.  Additionally, the doctor noted 
that while chest pain is a known symptom of coronary 
ischemia, the fact that the veteran had essentially 
unrelenting chest pain from 1970 to 1977 without any hard 
cardiac event argued strongly against the presence of 
significant coronary artery disease during that period.  As 
such, the doctor opined that it was less likely than not that 
the veteran's coronary artery disease was the result of his 
time in service.

This opinion was based on a review of the medical evidence of 
record, and it provided a strong rationale for its 
conclusion.  Additionally, this medical opinion essentially 
addressed and debunked the unsupported etiology opinions that 
had provided the bases for the other etiology opinions in the 
claims file.  For example, the medical opinion explained why 
hypertension, to the limited extent it was noted in service, 
was not responsible for the veteran's coronary artery 
disease.  Similarly, the medical opinion explained that 
current medical evidence has not documented a causative role 
between psychological stress and heart disease.

In response, the veteran sought a medical opinion from Dr. 
S.-L. who he had started seeing in approximately September 
2008.  Dr. S.-L. noted the onset of the veteran's heart 
disease in 1996 or 1998, and he stated that the veteran had 
provided paper work which showed the onset of chest 
discomfort dating back as early as 1970 with treatment on 
several occasions while in service.  Dr. S.-L. also indicated 
that the veteran was in areas where Agent Orange was used and 
was apparently under a great deal of stress while in Vietnam 
because of the type of work that he was involved with.  Dr. 
S.-L. stated that given his experience with other veteran's 
who have undergone similar combat situations as well as 
exposure to Agent Orange and who have developed significant 
coronary artery disease it is at least as likely as not that 
the veteran's coronary artery disease is related to his 
military service. 

While Dr. S.-L.'s conclusion linked the veteran's coronary 
artery disease to his time in service, the rationale for this 
conclusion was unclear and generally unsupported by the 
evidence of record.  Dr. S.-L. indicated that the veteran had 
shown him some records describing chest discomfort in 1970; 
but there is no indication that Dr. S.-L. ever reviewed the 
veteran's claims file in its entirety.  Furthermore, Dr. S.-
L. provides no explanation for why the veteran did not 
develop coronary artery disease for approximately 25 years 
after service, despite chest pain in service; or why no heart 
condition was ever diagnosed in service.  

The veteran did serve in Vietnam, and he is therefore 
presumed to have been exposed to Agent Orange, but it is 
unclear what the relevance of such exposure would be.  Agent 
Orange has been epidemiologically linked to a number of 
diseases: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes ; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy ; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcoma .  38 C.F.R. § 3.309(e).  However, no heart 
disease is presumptively linked to Agent Orange exposure, and 
Dr. S.-L. cites to no scientific study to support the 
relevance of Agent Orange exposure in this case.  

Similarly, Dr. S.-L. in essence describes the veteran as 
being stressed from combat; but, as discussed above, the 
veteran served as a material supply man in Vietnam, and there 
is no evidence that he was ever in combat.  Thus, Dr. S.-L.'s 
comparison of the veteran to other combat veteran's is not 
supported by the record.  Furthermore, even if Dr. S.-L. has 
worked with combat veterans in the past who have heart 
disease, it is unclear how this experience allows Dr. S.-L. 
to conclude that it is likely that the veteran's coronary 
artery disease was caused by his time in service.  Dr. S.-L. 
did not cite to a scientific study showing such, and 
presumably a large percentage of the veteran's he sees have 
heart problems, since he is a cardiologist.  This is hardly a 
scientific sample from which to draw. 

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
Given the multiple uncertainties raised by Dr. S.-L.'s 
opinion, the Board concludes that the VA doctor's opinion in 
September 2008, which was supported by a comprehensive 
rationale and that was not contradicted by a review of the 
veteran's claims file, is more probative.   

The veteran believes that his coronary artery disease was 
caused by his time in service, but he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to provide the requisite 
nexus between his coronary artery disease and his time in 
service.  

Given that greater weight is given to the VA doctor's 
opinion, the balance of medical evidence tilts against the 
veteran's claim.  As such, there is no reasonable doubt that 
may be resolved in his favor.  Accordingly, the criteria for 
service connection have not been met, and the veteran's claim 
is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in July 2003, which informed the veteran of all 
the elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file), 
and an additional medical opinion of record was also sought.  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for coronary artery disease is denied.

____________________________________________
 	L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


